Citation Nr: 1538520	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-17 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the period prior to June 22, 2015, for service-connected fecal incontinence.

2.  Entitlement to an initial disability rating in excess of 60 percent beginning on June 22, 2015, for service-connected fecal incontinence. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board previously remanded this matter in December 2014 for additional development and examination.  Thereafter, the July 2015 rating decision granted service connection for the Veteran's tinnitus and assigned a 10 percent disability rating effective September 13, 2010, granted service connection for bilateral hearing loss with a noncompensable evaluation effective September 13, 2010 and increased the Veteran's fecal incontinence rating from 10 percent to 60 percent effective June 22, 2015.  Therefore, the bilateral hearing loss and tinnitus service connection claims are no longer before the Board.


FINDINGS OF FACT

1.  For the period prior to June 22, 2015, the Veteran's fecal incontinence was occasional, with fecal soilage about every three months.

2.  For the period beginning on June 22, 2015, the Veteran's fecal incontinence was manifested by symptoms of extensive leakage and fairly frequent involuntary bowel movements.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for the period prior to June 22, 2015 for service-connected fecal incontinence have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 7319, 7332 (2015).

2.  The criteria for an initial disability rating in excess of 60 percent for the period beginning on June 22, 2015 for service-connected fecal incontinence have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 7319, 7332 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in October 2009.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examination.  The examiner considered the relevant history, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of these claims.

Increased Rating for Fecal Incontinence Associated With Irritable Bowel Syndrome

The July 2011 rating decision granted service connection for fecal incontinence with an evaluation of 10 percent effective August 24, 2007.  Thereafter, the July 2015 rating decision assigned a 60 percent evaluation effective June 22, 2015. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that the Veteran is service connected for irritable bowel syndrome, evaluated as 30 percent disabling under Diagnostic Code 7319.  His service-connected fecal incontinence associated with irritable bowel syndrome is evaluated under Diagnostic Code 7332.

Under Diagnostic Code 7332, rectum and anus, impairment of sphincter control, healed or slight impairment of sphincter control, without leakage, is rated as noncompensable.  Constant slight impairment of sphincter control, or occasional moderate leakage, is rated 10 percent disabling.  Occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Complete loss of sphincter control is rated 100 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7332.  

Period Prior to June 22, 2015

A VA examination was performed in October 2009.  At the examination, the Veteran reported alternating constipation and diarrhea within the past three years.  He cycles through these about twice a week.  He also reported abdominal pain and lower abdominal cramping occurring with the constipation and diarrhea episodes.  Moreover, he is unable to go out on social activities during the days of the diarrhea symptoms.  

VA examination in October 2010 reflects the Veteran's complaints of alternating constipation and diarrhea.  The diarrhea phase would generally last about four days, followed by two days of no bowel movements because he stops eating, asymptomatic for two days, followed by constipation lasting about three days before reentering the diarrhea phase.  He reported leaving to have work early on a few occasions during the past one year, due to fecal incontinence and soiling of underwear.  

Thereafter, the March 2012 VA examination diagnosed the Veteran with irritable bowel syndrome with alternating diarrhea and constipation.  Specifically, a pattern of every two weeks having "spontaneous constipation" for about two days and then loose bowel movements for 4 to 5 days was described.  The Veteran's intestinal condition has a functional impact on his life since he needs to be in close proximity to a men's room, carries pads at all times and has some degree of liquid fecal incontinence about every 3 months if he cannot respond to the bathroom quickly enough.

The medical evidence of record prior to June 22, 2015 documents occasional fecal incontinence about every 3 months when the Veteran cannot respond to the bathroom quickly enough.  This represents occasional moderate leakage.  Although, the Veteran reported to the March 2012 examiner that he always carries a pad with him, he has some degree of liquid fecal incontinence about every 3 months.  His diarrhea due to irritable bowel syndrome, however, is present at least eight to 10 days per month.  Accordingly, a rating of no higher than 10 percent is warranted for this time period.

Period Beginning on June 22, 2015

The July 2015 examination diagnosed the Veteran with fecal incontinence associated with irritable bowel syndrome.  The examiner described the Veteran's history of the condition as including "dumping syndrome" 15 to 20 minutes after eating.  Moreover, after eating, the Veteran has urgency and then bloating which causes him to need to use the bathroom.  He also described losing his bowels at least weakly and carries a pack of emergency supplies with him for the incontinence.  He also wears a pad for leakage which he changes 2 to 3 times a day.  Over the last year to two years, he has had more episodes per day and more severe episodes.  

Further, the examination noted he has episodes 2 to 3 times a day with liquid, oily and mucosus material and diarrhea after almost every meal.  His stools are mostly diarrhea with occasional constipation after taking an antidiarrheal medication.  The examiner also reported the Veteran has had 6 exacerbations or attacks in the past year.  No weight loss or malnutrition was noted.  The functional impact of this condition requires the Veteran to be near a bathroom at all times and causes him difficulty in concentrating on tasks and focusing because of stomach bloating and pain.  He is also unable to lift and carry because of pressure and leakage of stool.  Pushing or pulling anything also causes leakage and incontinence.  There was no evidence of complete loss of sphincter control on examination.

For the period beginning on June 15, 2009, the Board finds evidence of extensive leakage as well as fairly frequent involuntary bowel movements.  Additionally, symptoms such as wearing a pad and constant slight leakage were noted in the July 2015 examination.  Therefore, under Diagnostic Code 7332, a disability rating of 60 percent is warranted.  A higher evaluation of 100 percent is not warranted because there is no evidence of complete loss of sphincter control.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical evidence from the record supports that the Veteran's fecal incontinence is adequately compensated by the assigned disability ratings.  His symptoms are all contemplated in the pertinent schedular criteria.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.


The criteria for referral for extraschedular consideration have not been met. 

In summary, the preponderance of the evidence is against a rating higher than 10 percent for service-connected fecal incontinence prior to June 22, 2015 and against a rating higher than 60 percent for service-connected fecal incontinence beginning on June 22, 2015.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating in excess of 10 percent for the period prior to June 22, 2015, for service-connected fecal incontinence is denied.

Entitlement to an initial disability rating in excess of 60 percent beginning on June 22, 2015, for service-connected fecal incontinence is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


